Citation Nr: 1721344	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lumbar strain as secondary to service-connected right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability as secondary to service-connected right knee disability.

4.  Entitlement to service connection for a left knee disability as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim for service connection for low back was initially denied by a March 1993 rating decision.  The claim for service connection for left knee was initially denied by a January 2007 Board decision.

By June 2014 statement, the Veteran has withdrawn his Board hearing request.

The issue of entitlement to an increased rating for the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied service connection for a low back strain.  The Veteran was notified of that decision and his appeal rights.  He did not appeal the decision.  

2.  The evidence pertaining to the low back associated with the claims file since the March 1993 denial, when considered by itself or in connection with evidence previously assembled is cumulative.  

3.  In a January 2007 decision, the Board denied service connection for a left knee disorder.  The Veteran was notified of that decision and his appeal rights.  He did not appeal the decision.  

4.  The evidence pertaining to the left knee associated with the claims file since the January 2007 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection; such evidence is not cumulative or redundant of evidence already of record.

5.  The preponderance of the evidence is against finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event which occurred in service or his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The March 1993 rating decision denying service connection for low back strain disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the March 1993 rating decision is not new and material and the claim of entitlement to service connection for low back strain is not reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a)  (2016).

3.  The January 2007 Board decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 (2016).

4.  Evidence received since the January 2007 Board decision is new and material and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  A left knee disability was not incurred in active service and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent the Veteran a letter in August 2009 that complies with statutory notice requirements.  Therein, the RO notified the Veteran of the evidence VA was responsible for obtaining and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, the RO notified the Veteran of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the low back and left knee claims were previously denied. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.  However, in this case, VA examinations were nevertheless obtained in August 2012 and May 2016.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.

New and Material Evidence

Relevant Law

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Low Back

The claim for service connection for lumbar strain was denied by a March 1993 rating decision.  The denial was based on a finding that back pain noted in service was due to sore muscles and resolved with no chronic residual disability and that there is no causal relationship between the service connected fracture of the right knee and the lumbar strain.  

The following evidence was of record and considered by the RO at the time of the March 1993 rating decision.  The service treatment records that in March 1983 the Veteran reported back pain.  The Veteran's reports of suffering low back pain approximately since service; treatment records dated August 1991 noted that the Veteran reported back pain for the past 4-5 years and denied injury.  Further, multiple reports of chronic low back pain were made by the Veteran in private and VA records.  In June 1992 and January 1993, the Veteran was diagnosed with chronic low back pain and mild scoliosis.  In January 1993, the Veteran appeared for a VA examination.  The examiner diagnosed chronic lumbar strain and opined it was unrelated to the right knee injury.  

Since the March 1993 rating decision, the following evidence was added to the record.  During an August 2012 VA examination as to the low back, the examiner noted diagnosis of lumbar muscle strain and stated it is less likely as not that the low back condition is related to the service-connected right knee disability.  The examiner stated that the Veteran reports returning to his base line following the right knee fracture.  He began to notice back pain associated with manual labor post service.  The examiner opined these events are more likely to significantly contribute to the low back pain than the right knee.  

In May 2016, a VA examiner stated it is less likely as not that the lumbar spine condition was aggravated beyond its natural progression by the service connected right knee.  The examiner considered the Veteran's statements describing altered gait and pelvic tilt.  Medical evidence was not sufficient to support a determination of a baseline level of severity.  The examiner stated that the Veteran has symptoms of lumbar strain.  He has no evidence of a chronic lumbar condition.  His most recent x-rays were normal.  Lumbar strain is a condition that involves stretching injury to the ligaments, tendons, and/or muscles of the low back.  The stretching incident results in microscopic tears of varying degrees in these tissues.  Lumbar strain is one of the most common causes of low back pain.  The injury can occur because of overuse, improper use, or trauma.  The examiner concluded that pushing, pulling and repetitive lifting would have an effect on lumbar strain, not his altered gait.  

VA and private clinical records associated with the claims file subsequent to the March 1993 rating decision document complaints of and treatment for back pain.  Assessments were made of chronic low back pain.  A December 2010 X-ray examination of the lumbosacral spine was interpreted as normal.  The records do not link the back pain to active duty service or to a service connected disability.  The records are cumulative of evidence previously of record and do not satisfy the definition of new and material evidence.  

In this case, new and material evidence has not been received since the March 1993 rating decision denying the claim for service connection for low back strain.  The decision considered evidence and argument that considered the STRs, post-service VA and private treatment records, VA examinations, and lay statements that the low back pain appeared shortly after service.  The decision addressed direct service connection and secondary service connection as to the right knee disability and found negative nexus.  While August 2012 and May 2016 VA examiners' opinions were added to the file since the decision, these statements are duplicative of the negative nexus medical opinions of record and do not raise a reasonable possibility of substantiating the claim.

For the foregoing reasons, the evidence submitted since the March 1993 rating decision denying service connection for a low back disability is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening the claim for service connection for low back strain is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

Left Knee

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disorder.  

The claim for service connection for left knee was denied by a January 2007 Board decision.  The decision considered that on VA examination in December 2002, the left knee was specifically noted to be normal.  The Veteran did not appeal the denial of service connection for the left knee condition to the United States Court of Appeals for Veterans Claims and the decision is final.  

After the Board decision, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current left knee condition as related to his military service.  Specifically, an August 2012 VA examination noted diagnosis of osteoarthritis in both knees.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a left knee disorder.  See 38 C.F.R. § 3.156(a).  

Service Connection for Left Knee

Legal Criteria 

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Also pertinently, service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

The Veteran has attributed his left knee condition to his service-connected disabilities, specifically his right knee disability.

On VA examination in December 2002, the left knee was specifically noted to be normal.  There was normal configuration of the left knee with no pain on palpation and movement, full range of motion in the left knee, and he had a normal gait.  The examiner specifically stated that complaints of left knee pain were not related to his right knee injury.  

An August 2012 VA examination noted diagnosis of osteoarthritis in both knees.  The examiner found the left knee condition less likely as not related to service or service-connected disabilities, to include the right knee.  As rationale, the examiner stated that the Veteran has no evidence of patellar or quadriceps enthesopathy or osteophyte formation which often times is noted in conjunction with chronic chondromalacia.  The mild amount of degenerative joint disease noted on his left knee is most consistent with micro trauma associated with his employment as a concrete finisher and age appropriate changes.  

In May 2016, a VA examiner stated it is less likely as not that the left knee condition was aggravated beyond its natural progression by the service connected right knee.  The examiner considered the Veteran's statements describing altered gait and pelvic tilt.  Medical evidence was not sufficient to support a determination of a baseline level of severity.  The examiner explained that the Veteran has osteoarthritis in both knees.  This condition is more consistent with his age and normal wear and tear on the body.  The Veteran worked as a concrete finisher and this can cause a lot of wear and tear on the knees.  His radiological report from 2012 reveals that his left knee had mild medial compartment joint space loss.  Therefore there is no evidence that this condition has been aggravated beyond its normal progression.  The normal progression of osteoarthritis is that joint space loss will continue gradually.  

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disability.  

Most probatively, the VA examiners found no medical basis to link the Veteran's left knee to service or his service-connected right knee disability.  The opinions were made with full consideration of the record, which contains the Veteran's lay statements and medical evidence, and records of in-person examination of the Veteran.

The Board has considered the lay contentions from the Veteran regarding the left knee condition.  Lay persons, who while competent to describe the nature and onset of the left knee disability, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, attributing the left knee disability to service or the right knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's left knee diagnosis is the result of his military service or his service-connected disabilities, namely his service-connected right knee disability.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

New and material evidence not having been received the application to reopen the claim for service connection for low back strain is denied.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.  The appeal is granted to that extent only.  

Service connection for a left knee disability is denied.


REMAND

In regard to the right knee disability increased rating claim, the Veteran last received a VA examination in August 2012.  Since then, VA law has required additional information be sought on examinations of the joints.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, a new VA examination is warranted to assess the current severity of the Veteran's right knee disability.  To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his service-connected right knee disability.  The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed.  All appropriate testing should be accomplished.  

To the extent possible, the examiner(s) is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knees.

The examiner(s) should assess the functional impairment caused by the Veteran's service-connected right knee disability on his ordinary activities, to include his employability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  When the above has been completed, the case should again be reviewed by the AOJ, to address whether the Veteran is entitled to an increased rating for the right knee.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


